Case 18-15877        Doc 30     Filed 11/08/18     Entered 11/08/18 16:08:19          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 15877
         Tamara D. Vasser

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/01/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/02/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-15877            Doc 30   Filed 11/08/18    Entered 11/08/18 16:08:19              Desc         Page 2
                                                   of 4



 Receipts:

           Total paid by or on behalf of the debtor                $230.03
           Less amount refunded to debtor                          $230.03

 NET RECEIPTS:                                                                                          $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $0.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                        $0.00
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $0.00

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
 Acceptance Now                   Unsecured           0.00           NA            NA            0.00        0.00
 American Car Center              Unsecured           0.00           NA            NA            0.00        0.00
 AmeriCash Loans                  Unsecured          53.56           NA            NA            0.00        0.00
 Capital One                      Unsecured      1,126.00            NA            NA            0.00        0.00
 Capital One                      Unsecured      1,108.00            NA            NA            0.00        0.00
 Cardworks/CW Nexus               Unsecured         756.00           NA            NA            0.00        0.00
 CCI/Contract Callers Inc         Unsecured           0.00           NA            NA            0.00        0.00
 Cnac - In101                     Unsecured           0.00           NA            NA            0.00        0.00
 Comcast                          Unsecured         159.60           NA            NA            0.00        0.00
 Commonwealth Edison              Unsecured         403.40           NA            NA            0.00        0.00
 Credit One Bank Na               Unsecured         379.00           NA            NA            0.00        0.00
 Dept Of Ed/582/nelnet            Unsecured     11,231.00            NA            NA            0.00        0.00
 Edc/r & D Realty & Man           Unsecured           0.00           NA            NA            0.00        0.00
 Edc/r & D Realty & Man           Unsecured         925.00           NA            NA            0.00        0.00
 Fingerhut                        Unsecured         490.00           NA            NA            0.00        0.00
 Freedom Finance                  Unsecured           0.00           NA            NA            0.00        0.00
 FSNB,NA                          Unsecured           0.00           NA            NA            0.00        0.00
 Fst Premier                      Unsecured           0.00           NA            NA            0.00        0.00
 Illinois Dept of Revenue 0414    Priority            0.00      4,869.52      4,869.52           0.00        0.00
 Illinois Lending                 Unsecured         420.00           NA            NA            0.00        0.00
 Internal Revenue Service         Priority       7,987.85     26,715.07      26,715.07           0.00        0.00
 Internal Revenue Service         Unsecured     22,378.01       9,081.22      9,081.22           0.00        0.00
 Internal Revenue Service         Unsecured           0.00        531.48        531.48           0.00        0.00
 Lend Up                          Unsecured         301.05           NA            NA            0.00        0.00
 Merrick Bank                     Unsecured         741.57           NA            NA            0.00        0.00
 Ray Gustafson                    Unsecured         955.00           NA            NA            0.00        0.00
 Rush University Medical Group    Unsecured      2,981.47            NA            NA            0.00        0.00
 Rush University Medical Group    Unsecured         460.30           NA            NA            0.00        0.00
 Security Fin                     Unsecured           0.00           NA            NA            0.00        0.00
 Sierra Auto Finance LLC          Secured       14,516.09     14,786.67      14,786.67           0.00        0.00
 Synchrony Bank/Sams              Unsecured           0.00           NA            NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-15877            Doc 30   Filed 11/08/18    Entered 11/08/18 16:08:19                  Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim        Claim         Principal       Int.
 Name                                Class    Scheduled        Asserted     Allowed          Paid          Paid
 Verizon                          Unsecured           0.00             NA             NA           0.00        0.00
 World Acceptance Corp            Unsecured           0.00             NA             NA           0.00        0.00
 World Acceptance Corp            Unsecured           0.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                 Interest
                                                              Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                    $0.00               $0.00
       Mortgage Arrearage                                     $0.00                    $0.00               $0.00
       Debt Secured by Vehicle                           $14,786.67                    $0.00               $0.00
       All Other Secured                                      $0.00                    $0.00               $0.00
 TOTAL SECURED:                                          $14,786.67                    $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                    $0.00               $0.00
        Domestic Support Ongoing                              $0.00                    $0.00               $0.00
        All Other Priority                               $31,584.59                    $0.00               $0.00
 TOTAL PRIORITY:                                         $31,584.59                    $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                 $9,612.70                 $0.00               $0.00


 Disbursements:

          Expenses of Administration                                   $0.00
          Disbursements to Creditors                                   $0.00

 TOTAL DISBURSEMENTS :                                                                                    $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-15877        Doc 30      Filed 11/08/18     Entered 11/08/18 16:08:19            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/08/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
